Citation Nr: 1243920	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  05-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as a disability of the pulmonary tract, lung, or chest.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.  

4.  Entitlement to a higher compensable initial disability rating for residuals of pleurisy, to include chronic obstructive pulmonary disease (COPD).

5.  Entitlement to an earlier effective date than October 24, 2004, for service connection for residuals of pleurisy.

6.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, July 2008, and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues were remanded for further development by the Board in February 2008 and in March 2009 to afford the Veteran with a VA examination and nexus opinion, and later, a supplemental opinion.  The Veteran was afforded a VA examination in June 2008.  The examiner provided the requested opinions in June 2008 and April 2011 and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed respiratory disability of the pulmonary tract, lung, or chest, other than his service-connected residuals of pleurisy and COPD.

2.  The Veteran was exposed to loud noise during service. 

3.  The Veteran is competent to report symptoms of tinnitus since separation from service. 

4.  Giving the Veteran the benefit of the doubt, the Veteran's tinnitus had its onset during service.  

5.  The Veteran's pleurisy residuals manifested with FEV-1 of 56- to 70-percent predicted.

6.  On October 12, 2004, more than one year following service, the Veteran submitted a claim for entitlement to service connection for residuals of pleurisy.  

7.  The prior December 2002 denial of service connection for residuals of pleurisy is final.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability, originally claimed as a disability of the pulmonary tract, lung, or chest, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  The criteria for an initial disability rating for pleurisy residuals of 30 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.59, 4.97, Diagnostic Code 6604 (2012).

4.  The criteria for an effective date prior to October 12, 2004, for the award of service connection for residuals of pleurisy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record reflects that through VCAA letters dated January 2005, March 2006, and January 2008, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, and the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letters to the Veteran were provided in January 2005 and January 2008 prior to the initial unfavorable decisions in April 2005 and September 2008, respectively.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the March 2006 and January 2008 letters, prior to the most recent adjudication by the RO.  

The appeals for a higher initial rating for residuals of pleurisy and for an earlier effective date for service connection of pleurisy arises from a disagreement with the initial evaluation and effective date assignment following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding those issues.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes sufficient competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided a VA examination in April 2006, June 2008, August 2008, April 2011, October 2011, and February 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings, and the examination reports are adequate to decide the claims of service connection.  The examiners also set forth the Veteran's symptomatology in accordance with VA rating criteria and the reports are adequate for rating purposes.  Thus, further examination is not necessary regarding the issues on appeal

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Respiratory Disability

The Veteran essentially contends that he has a disability of the pulmonary tract, lung, or chest, beyond his service-connected residuals of pleurisy.  The Board initially notes that the Veteran's current diagnosis of COPD is considered a residual of pleurisy and is rated in the analysis below, and there is no other respiratory disorder demonstrated that could potentially be linked to service.  More specifically, the VA examiner in June 2008 was directed to identify all respiratory disorders found on examination with the exception of some impairment related to a post-service wound, the only disorders identified were pleurisy and COPD.  Similarly in October 2011, another examiner did not diagnose any other current respiratory disorder.  

In summary, the Veteran does not have a diagnosed disability of the pulmonary tract, lung, or chest, beyond the service-connected residuals of pleurisy that can be related to active service.  Without evidence of a current disability related to service, service connection may not be granted.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board acknowledges the Veteran's belief that he has an additional respiratory disorder.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a diagnosis or a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is deemed to be competent.  As to a diagnosis of a respiratory disorder not including the currently diagnosed pleurisy and COPD, the Board finds that the diagnosis of such a disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  In this case, no evidence of record finds a diagnosis of an additional respiratory disorder.

Based on the evidence of record, the weight of the evidence demonstrates that the Veteran does not currently have an additional diagnosed respiratory disability in addition to his already service-connected pleurisy and associated COPD.  As such, the Board finds that a preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection -Tinnitus

The Veteran contends that he has tinnitus that is related to service.  Service treatment records are silent regarding any complaints, treatment, or diagnosis of tinnitus.  In the September 2008 notice of disagreement, the Veteran reported continuous tinnitus from separation from service.  The Veteran also noted loud noise exposure while working in the Boiler room on a Navy ship and due to gunfire.  The Veteran's DD Form 214 supports the Veteran's contention of noise exposure, noting that the Veteran attended diesel engineering school and worked as a machinist.  

The August 2008 examiner diagnosed tinnitus.  The examiner noted that he cannot resolve the issue without resort to mere speculation.  No complaints regarding the Veteran's tinnitus were found in the Veteran's records.  Therefore, the examiner concluded that there is insufficient evidence available in order to render an opinion as to the etiology of the Veteran's current hearing loss and tinnitus without resorting to mere speculation.  

However, the Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  As the Veteran is competent to report ringing in his ears since service, his position during service supports his claim of noise exposure, and the VA examiner would not provide a medical nexus opinion for or against the claim, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Higher Initial Rating - Residuals of Pleurisy

The Board notes that the Veteran has a diagnosis of COPD.  The VA examiner in June 2008 noted that the Veteran had a fairly minimal tobacco history, but found that the tobacco history still could have somewhat contributed to these findings.  In April 2011, the same VA examiner again associated the Veteran's COPD with his smoking.  The October 2011 examiner however noted that the Veteran's diagnosis has progressed to COPD.  The examiner noted that the pleurisy is gone and the Veteran's pleurisy has progressed into COPD as a residual.  Therefore, with the evidence in equipoise on that point, the Board will give the Veteran the benefit of the doubt, and find that the COPD is a residual of the Veteran's pleurisy, and therefore part and parcel of that disorder.   

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of pleurisy are currently rated noncompensable under Diagnostic Code 6732 for pleurisy, tuberculous, active or inactive.  The regulation notes that the disability should be rated under 38 C.F.R. §§ 4.88c or 4.89.  The Board notes that these sections instruct the rater to rate on the residuals after a period of inactivity.  The Veteran's pleurisy has not been active since service.  The only current residual of his pleurisy is the COPD.  

COPD is rated under Diagnostic Code 6604.  Under that regulation:

FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy warrants a 100 disability rating. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent disability rating. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted warrants a 30 percent disability rating.

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted warrants a 10 percent disability rating. 

The records contain only one pulmonary function test in October 2011, which showed FEV1 60 percent predicted prior to bronchodilator and 59 percent predicted after bronchodilator.  It also showed FEV-1/FVC at 94 percent predicted prior to bronchodilator and 99 percent predicted after bronchodilator.  Under Diagnostic Code 6604, the Veteran's residuals of pleurisy warrant a 30 percent disability rating.  A disability rating in excess of 30 percent is not warranted unless testing shows FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Parenthetically, the Board notes that a DLCO test was not conducted in this examination because the examiner determined that the Veteran's disorder was an "established condition," and there is not competent evidence that disputes this finding.  Consequently, the Board does not find that a remand is necessary so that this specific test can be conducted.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported dyspnea and chest pain.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 6604) adequately provides for a rating based on these symptoms or impairments.  As the Board has considered all facets of the Veteran's pleurisy residuals in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected residuals of pleurisy, referral for extraschedular consideration is not warranted.




Earlier Effective Date - Residuals of Pleurisy

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Veteran submitted his current claim more than one year after service.  When a claim is submitted more than one year after service, the effective date shall be the date of the receipt of the claim or the date entitlement arose, whichever is later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Veteran filed his claim for pleurisy in this case on October 12, 2004.  Therefore, the proper effective date of October 12, 2004, was afforded since the claim was received more than one year following the Veteran's separation from service.  

The Board acknowledges that the record contains previous claims and denials of service connection for pleurisy.  A review of the record shows that a claim to reopen the issue of service connection for pleurisy was previously denied in December 2002.  The Veteran did filed a notice of disagreement, including new medical evidence, regarding the December 2002 rating decision.  A statement of the case was issued that addressed the new evidence.  The Veteran never submitted a substantive appeal.  Therefore, that decision became final.  38 U.S.C.A. § 4005(c) (West 1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within one year of the July 2003 statement of the case to render the December 2002 decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

The Board has also considered whether any evidence of record after the previous final decision but prior to the Veteran's submission of his formal application for service connection on October 12, 2004, could serve as an informal claim to reopen in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (i.e. not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2011).  After reviewing the record, the Board concludes that there are no documents submitted after the July 2003 statement of the case, but prior to the October 12, 2004, claim, indicating an intent to claim entitlement to service connection for pleurisy.  

In conclusion, there is no legal entitlement to an earlier effective date in this case.  As the preponderance of the evidence is against the claim for an earlier effective date of service connection for pleurisy, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that in view of the fact that the Board has construed a written statement as a notice of disagreement with the rating decision that recently denied TDIU, consideration of whether an implied TDIU should be recognized under Rice v. Shinseki, 22 Vet. App. 447 (2009), as included within the increased rating claim is not necessary.  


ORDER

Entitlement to service connection for a respiratory disability, claimed as a disability of the pulmonary tract, lung, or chest, is denied.

Entitlement to service connection for bilateral tinnitus is granted.  

Entitlement to a higher initial disability rating for residuals of pleurisy, to include chronic obstructive pulmonary disease (COPD) of 30 percent, but no more, is granted.

Entitlement to an earlier effective date than October 24, 2004, for service connection for residuals of pleurisy is denied.


REMAND

The Board notes that the VA examiner in August 2008 did not provide a nexus opinion regarding the Veteran's hearing loss claim.  The examiner determined that an opinion could not be afforded without resort to speculation.  The Board finds that the examiner should attempt to provide a nexus opinion based on the facts at hand.  If that is not possible, the examiner should indicate whether any additional information or testing would assist him in determining the etiology of the Veteran's hearing loss.  

In December 2011, the RO denied TDIU.  In January 2012, the Veteran submitted a notice of disagreement with that decision, however, a Statement of the Case was never issued.  Therefore, the Board must return the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should issue the Veteran a Statement of the Case addressing the issue of entitlement to TDIU.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  The claims file should be referred to the same examiner who conducted the August 2008 VA examination (or, if that examiner is not available, then another suitable VA examiner) for a clarifying medical opinion.  For the purpose of this opinion, the examiner should accept the Veteran's statements regarding exposure to noise as fact.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hearing loss disability had its onset during service or is causally or etiologically related to service.  

A complete rationale must be provided for any opinion stated.  If the examiner again notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should specifically indicate if any further information or testing would assist the examiner in making the determination.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for hearing loss or TDIU is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate (supplemental) statement of the case and be afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


